EXHIBIT 10.1

 
Change of Control Agreement
 
Agreement (“Agreement”) made this __ day of _____, 200_ by and between
Matritech, Inc., Delaware corporation with a principal place of business at 330
Nevada Street, Newton, MA 02460 (the “Company”) and ________________, an
individual residing at ______________ (the “Executive”).


1.     Purpose. The Company considers it essential to the best interests of its
stockholders to foster the continuous and dedicated employment of its executive
officers and other key management personnel. The Compensation Committee of Board
of Directors of the Company recognizes, however, that competition for key
management personnel is keen and that, as a small publicly held corporation, the
Company may face special challenges in ensuring the continued commitment of its
management. To assist in ensuring that executive officers and other key
management personnel do not become distracted or consider leaving the employ of
the Company due to concerns about their employment security in the event of a
possible Change in Control (as defined in Section 2 hereof), the Committee has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of selected members of the Company’s
management, including the Executive. Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
 
2.     Definitions.


(a)      “Change of Control Transaction” shall mean any transaction involving
the occurrence of (x) a change in the ownership of the Company (as defined in
section 1.409A-3(g)(5)(v) of the proposed regulations under Internal Revenue
Code section 409A or any similar provisions of any successor regulations), or
(y) a change in effective control of the Company (as defined in section
1.409A-3(g)(5)(vi) of the proposed regulations under Internal Revenue Code
section 409A or any similar provisions of any successor regulations) or (z) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in section 1.409A-3(g)(5)(vii) of the proposed regulations under
Internal Revenue Code section 409A or any similar provisions of any successor
regulations).


(b)      “Good Reason” shall mean (a) any substantial diminution, without the
Executive’s prior written consent, in duties and responsibilities, as in effect
immediately prior to the Change of Control Transaction; (b) any reduction in the
Executive’s base salary, target annual bonus or benefits as in effect on the
date hereof or as
 
 
 
 
1

--------------------------------------------------------------------------------


the same may be increased prior to the Change of Control Transaction, except for
across-the-board salary or benefit reductions similarly affecting all or
substantially all management employees; or (c) any requirement by the Company
that the Executive perform his/her principal duties at a location more than 50
miles radius from the location at which the Executive performed such duties
immediately prior to the Change of Control Transaction.


3.     Entitlement to Change of Control Severance Benefits. In the event the
Executive’s employment with the Company is terminated by the Company without
cause within three (3) months prior to or within twelve (12) months after a
Change of Control Transaction (as defined herein) or in the event the Executive
terminates his/her employment for Good Reason (as defined herein) within twelve
(12) months after a Change of Control Transaction, the Executive shall receive
compensation as set forth in Section 4 of this Agreement, provided, however,
that in order to obtain benefits following a termination by the Executive for
Good Reason, the Executive must give written notice to the Company within 90
days of when the Executive first becomes aware of the grounds providing Good
Reason for termination and further provided that the Executive’s entitlement, if
any, to Change of Control Severance Benefits shall automatically cease in the
event the Executive violates any covenant or agreement contained in Section 6
hereof or in the Non-Disclosure and Inventions Agreement previously executed by
the Executive (or any substitute or successor agreement of similar import which
the Executive may hereafter enter into with the Company).


4.     Change of Control Severance Benefits. The compensation to be provided to
the Executive by the Company if the Executive becomes entitled to Change of
Control Severance Benefits under this Agreement shall include: (a) base salary
at the rate in effect as of the date of termination or, if the Executive has
terminated his/her employment for Good Reason due to a reduction in his or her
base salary, the annual rate of base salary in effect immediately prior to such
reduction, (b) annual bonus, in cash, at the target percentage of base salary in
effect as of the date of termination or, if the Executive has terminated his/her
employment for Good Reason due to a reduction in his or her base salary or
target annual bonus, the target percentage of base salary in effect immediately
prior to such reduction and (c) health insurance, life insurance and disability
insurance received by the Executive as of the date of termination or, if the
Executive has terminated his/her employment for Good Reason due to a reduction
in his or her benefits, the benefits received by the Executive immediately prior
to such reduction (collectively, the “Change of Control Severance Benefits”).


5.      Payment of the Change of Control Severance Benefits. The Change of
Control Severance Benefits described in clauses (a), (b) and (c) of Section 4
above shall be provided to the Executive for a period of [12, 18, 24] months
following termination of employment; provided that such number of months of base
salary and target annual bonus shall determine the amount of payments to be made
under clauses (a) and (b) of Section 4, but the timing of payments shall be
governed by this Section 5.   Payments to
 
2

--------------------------------------------------------------------------------


be made by the Company to the Executive pursuant to clauses (a) and (b) of
Section 4 hereof shall initially be made on whatever the then customary payment
schedule is for compensation of executive employees of the Company (i.e.
monthly, bi-weekly, or the like). However, all payments due under clauses (a)
and (b) of Section 4 of this Agreement but not yet made on or before March 12 of
the first calendar year following the termination which results in entitlement
to the Change of Control Severance Benefits shall be accelerated and paid on
that March 12 date.


The payments to be made pursuant to clauses (a) and (b) of Section 4 and the
benefits to be provided pursuant to clause (c) of Section 4 shall not be
considered employee compensation or be subject to tax withholding by the
Company. Rather they shall be made in exchange for the Executive’s covenant not
to compete, as set forth in Section 6(a) hereof. If, at any time, the payments
made pursuant to clauses (a) and (b) of Section 4 and benefits provided pursuant
to clause (c) of Section 4 are determined by any state or federal taxing
authority to be employee compensation, then the Company agrees to pay its share
of FICA and Medicare tax on such payments, plus any interest or penalty that may
be due as a result of the taxing authority’s determination and that relates to
the Company’s unpaid tax.


In the event the Executive secures a new employment position during the period
of the Company’s continuing payment of compensation to him/her, the Executive
shall promptly notify the Company of the commencement of the new employment
position and shall inform the Company of the extent to which benefits to be
provided by the Company under clause (c) above are duplicative of benefits then
available to the Executive through his/her new employment position. To the
extent that the benefits to be provided by the Company hereunder are
duplicative, the Company shall be entitled to cease provision of such benefits.
Nothing contained herein shall, however, be construed as reducing the obligation
of the Company to continue to make the payment due under clauses (a) and (b) of
Section 4.


The Company agrees that, if the Executive’s employment by the Company is
terminated and the Executive becomes entitled to receive any Change of Control
Severance Benefits hereunder, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Sections 5 or 7 hereof. Further, except for
the possible abatement of fringe benefits described in clause (c) of Section 4
in the circumstances set forth in the preceding paragraph, and the possible
reduction of payments as a result of the application of the provisions of
Section 8 hereof, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by self-employment or consulting, by retirement
benefits, by disability benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.


6.      Non-competition; Non-solicitation.


3

--------------------------------------------------------------------------------


(a)    Non-compete. The Executive acknowledges that he/she has gained or will
gain extensive and valuable experience and knowledge in the business conducted
by the Company and has had or will have extensive contacts with the customers,
suppliers, investors, employees and/or consultants of the Company. The Executive
recognizes that it is critical to the ongoing success of the Company that it
preserve its goodwill and protect its proprietary rights and its other important
business interests.


Accordingly, the Executive agrees that he/she will not, while employed by the
Company and, in the event the Executive becomes entitled to receive Change of
Control Severance Benefits hereunder, for the duration of time covered by the
payments under clauses (a) and (b) of Section 4 of this Agreement (without
regard to the acceleration of payment provisions of Section 5), directly or
indirectly, engage in (whether as an officer, employee, consultant, director,
proprietor, agent, partner or otherwise) or have an ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business engaged in competition with the Company or any of
its subsidiaries or affiliates in the business of development, manufacture,
marketing, distribution and licensing of cancer diagnostic technologies,
products and services. It is agreed that ownership of no more than 4.9% of the
outstanding voting stock of a corporation shall not constitute a violation of
this provision. In recognition of the fact that the Company’s business is
global, the territory to which the restrictions contained in this Section 6(a)
shall apply shall be worldwide.


The Company may, in its sole discretion, waive the foregoing restrictions or
their application in any particular circumstance and may condition any such
waiver upon receipt of assurances satisfactory to the Company, from the
Executive and/or others, that the Executive’s proposed activity will not
adversely affect the Company’s goodwill, proprietary rights or other important
business interests.
 
(b)    Non-solicitation. The Executive agrees that he/she will not, while
employed by the Company and, in the event the Executive becomes entitled to
receive Change of Control Severance Benefits hereunder, for the duration of time
covered by the payments under clauses (a) and (b) of Section 4 of this Agreement
(without regard to the acceleration of payment provisions of Section 5), recruit
or otherwise solicit, entice and induce (i) any persons or companies who are or
have recently been customers, suppliers or business patronage of the Company or
any of its subsidiaries or affiliates if such solicitation is for the purpose
of, or results in, competition with the Company or any of its subsidiaries or
affiliates, or (ii) any employees of the Company or any of its subsidiaries or
affiliates to terminate their employment with, or otherwise cease their
relationships with the Company or any of its subsidiaries or affiliates, in
order to engage in any activity for any business, firm, corporation or any other
entity that conducts research with respect to, develops, produces or
manufactures any products or technologies or provides services similar to those
developed, produced, manufactured or provided by the Company.
 
7.     Other Change of Control Payments. In the event of a Change of Control
Transaction, the Executive shall receive, in a lump sum payment paid within
thirty (30) days of the Change of Control Transaction, (i) a pro-rated incentive
bonus based on the
 
4

--------------------------------------------------------------------------------


portion of the then current fiscal year completed at the time of the Change of
Control Transaction compared to the Executive’s target annual bonus for such
year and (ii) all deferred compensation, if any, then maintained in the
Executive’s account, including without limitation all restricted stock issued
pursuant to the Amended and Restated Management Bonus Plan, whether or not
otherwise vested, and all other restricted stock which by the terms of the
individual restricted stock award agreement is to be vested upon an Acquisition
(as defined in such individual agreements). All payments to be made by the
Company under this Section 7 shall be net of any tax or other amounts required
to be withheld by the Company under applicable law.


8.     Application of Section 280G of the Internal Revenue Code. If the payments
and benefits provided for in this Agreement, together with any other payments or
benefits which the Executive has the right to receive from the Company (or any
of its subsidiaries or affiliates), would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code) or would
otherwise be non-deductible by the Company as a result of application of any
similar statutory or regulatory provision, the Executive shall receive either
(a) all compensation and benefits provided for him or her under this Agreement
or (b) the maximum of compensation and benefits that will avoid an excess
parachute payment under Section 280G, whichever would provide the greater
after-tax benefit to the Executive. In the event that clause (b) of this Section
8 provides the greater after-tax benefit, the Executive shall be entitled to
select the items to be abated, provided that if the Executive fails to make such
selection within forty-five (45) days after the Company has given notice of the
need for such abatement, the Company may determine the method of such abatement
in its sole discretion. If the Executive is to receive benefits under clause (b)
of this Section 8 and through error or otherwise the Executive receives
payments, together with other payments the Executive has the right to receive
from the Company (or its affiliates or subsidiaries) in excess of 2.99 times the
Executive’s base amount, the Executive agrees to immediately refund the
overpayment to the Company, together with interest thereon at the applicable
Federal rate determined under Section 1274(d) of the Code, compounded annually,
or at such other rate as may be required in order that no such payments shall be
nondeductible to the Company by reason of the operation of Section 280G or any
similar statutory or regulatory provision.


9.     Notices. Any notice, request, demand, and other communication provided
for or permitted by this Agreement shall be sufficient if in writing and
delivered in person or sent by registered or certified mail, postage prepaid, or
by overnight delivery service, to the Executive at the last address the
Executive has filed in writing with the Company, or to the Company at its main
office, attention of the Board of Directors.
 
10.    Amendments. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


11.    Assignment; Entire Agreement. Except for an assignment by the Company in
connection with a Change of Control Transaction in which the successor, if other
than the Company, shall assume and agree to perform this Agreement in writing,
 
5

--------------------------------------------------------------------------------


neither the Company nor the Executive may make any assignment of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, and without such consent any attempted
transfer shall be null and void and of no effect. This Agreement shall inure to
the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
In the event of the Executive’s death after he/she becomes entitled to the
Change of Control Severance Benefits or other Change of Control Payments but
prior to the completion by the Company of all payments due him or her under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his or her death (or
to his or her estate, if the Executive fails to make such designation). This
Agreement supersedes all prior Agreements, whether written or oral with respect
to the subject matter hereof. Notwithstanding the foregoing, the Non-Disclosure
and Inventions Agreement executed by the Executive (or any substitute or
successor agreement of similar import which the Executive may hereafter enter
into with the Company) and individual restricted stock award agreements executed
prior to or after this Agreement between the Executive and the Company shall
remain in full force and effect in accordance with its terms.


12.    Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, the Company will use commercially reasonable
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.


13.     Dispute Resolution. In the event of any dispute between the Company and
the Executive as to any claim arising out of or relating to this Agreement or
the breach thereof, the parties shall endeavor in good faith to settle the
dispute through mediation using a professional mediator mutually selected by
them. If the dispute has not been resolved within 90 days, either party shall be
free to pursue legal remedies, at law or in equity.
 
14.     Severability. If any term or provision of this Agreement is declared by
a court of competent jurisdiction to be invalid or unenforceable for any reason,
this Agreement shall remain in full force and effect, and either (a) the invalid
or unenforceable provision shall be modified to the minimum extent necessary to
make it valid and enforceable, or (b) if such a modification is not possible,
this Agreement shall be interpreted as if such invalid or unenforceable
provisions were not a part hereof.
 
15.     Governing Law and Venue. This Agreement shall be construed and enforced
in accordance with the substantive law of the Commonwealth of Massachusetts,
without giving effect to its conflicts of law principles. The parties agree that
any litigation pertaining to this Agreement shall be maintained exclusively in
the courts of general jurisdiction located in Massachusetts, and each party
agrees to submit to the jurisdiction and venue of any such court.
Notwithstanding the foregoing, the Company
 
6

--------------------------------------------------------------------------------


shall be entitled to file litigation against the Executive in any jurisdiction
where by Company deems it necessary or advisable to do so in order to enforce
the provisions of Section 6 hereof.


In Witness Whereof, the parties have executed this Agreement as of the date
first above written.
 
 
 
Matritech, Inc.
  Executive       By: _________________________________  
___________________________________ Its _____________________________    


 
      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 